DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 06 June 2022 has been received and considered.
Claims 1-21 are pending.
This action is Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
The rejection under 35 U.S.C. 101 is withdrawn based on the filed amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 20160179498) in view of Cannings et al. (US 8505102) and further in view of Natarajan et al. (US 20200174774).
As per claims 1, 8, and 15, Das et al. discloses a system, program product, and method for managing the utilization of software releases, by a processor, comprising: analyzing information associated with a software release and at least one early adopter of the software release to calculate a severity score for the software release (see paragraphs [0032] and [0035]-[0037] where the system obtains early adopters reviews and calculates a summary rating).
While Das et al. system generally discloses allowing use of the software at a time (see paragraph [0037] where the software can be used when a positive rating is available), there lacks an explicit teaching of determining a time to utilize the software release based on the calculated severity score.
However, Cannings et al. teaches determining a time to utilize the software release based on a calculated severity score (see column 6 line 45 through column 8 line 46 which teaches the use of a delay buffer to indicate a delay for verification of the application based on a level of risk).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the delay of Cannings et al. in the Das et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow the system more time to obtain more information for determining whether the software should be executed.
While the modified Das et al. and Cannings et al. system discloses analyzing the software release using examples selected from known high-severity issues published on previous unpublished artifacts associated with historical software releases (see Das et al. paragraph [0034] where the system filters the appropriate, i.e. high-severity, information), but fails to disclose the use of a machine learning model trained using examples selected from known high-severity issues published on previous unpublished artifacts associated with historical software releases.
However, Natarajan et al. teaches executing machine learning logic to train a topic model using examples selected from known high-severity issues published on previous unpublished artifacts associated with historical software releases; analyzing, utilizing the trained topic model, information associated with a software release (see paragraphs [0037] and [0053] showing the machine learning based on historical data for a release and paragraphs [0015]-[0025] showing the types of historic data used).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the machine learning of Natarajan et al. as part of the severity calculation of the modified Das et al. and Cannings et al. system.
Motivation to do so would have been to help prevent the waste of time (see Natarajan et al. paragraph [0013]).
As per claims 2, 9, and 16, the modified Das et al., Cannings et al., and Natarajan et al. system discloses the determining of the time to utilize the software release comprises preventing the software release from being utilized if the calculated severity score exceeds a predetermined threshold (see Das et al. paragraph [0037] and Cannings et al. column 6 lines 45-65 and column 11 line 49 through column 12 line 15).
As per claims 3, 10, and 17, the modified Das et al., Cannings et al., and Natarajan et al. system discloses causing the software release to be utilized at the determined time (see Das et al. paragraph [0037] and Cannings et al. column 6 lines 45-65 and column 11 line 49 through column 12 line 15).
As per claims 4, 11, and 18, the modified Das et al., Cannings et al., and Natarajan et al. system discloses the determining of the time to utilize the software release comprises using the calculated severity score and a configurable tuning factor (see Cannings et al. column 8 line 47 through column 9 line 29), but fails to explicitly disclose multiplying the values.  However, Official Notice is taken that a well-known and common way to determine an end result value is to multiply the values and that at a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to multiple the values of Cannings et al. in the modified Das et al., Cannings et al., and Natarajan et al. system to determine the delay time. Such a combination would result in the predictable result of a calculated delay time.
As per claims 5, 12, and 19, the modified Das et al., Cannings et al., and Natarajan et al. system discloses the information associated with the software release and the at least one early adopter of the software release includes feedback provided by the at least one early adopter on an online channel (see Das et al. paragraphs [0030]-[0032]).
As per claims 6, 13, and 20, the modified Das et al., Cannings et al., and Natarajan et al. system discloses the analyzing of the information associated with the software release and the at least one early adopter is performed utilizing a cognitive analysis (see Das et al. paragraphs [0030]-[0036]).
As per claims 7, 14, and 21, the modified Das et al., Cannings et al., and Natarajan et al. system discloses the analyzing of the information associated with the software release and the at least one early adopter is performed utilizing a natural language processing technique (see Das et al. paragraphs [0030] and [0034]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to determining severity scores for software releases.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419